Citation Nr: 1036358	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Navy, with 
active service from February 1952 to September 1955.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi.  Original jurisdiction with the Regional Office in 
Des Moines, Iowa (the RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for a disorder that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of diseases that will be 
presumptively service connected for radiation-exposed Veterans.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The Board notes 
that prostate cancer is not found on the list of presumptive 
diseases within 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 
3.311(b) includes a list of radiogenic diseases, such as prostate 
cancer, that will be service connected, provided that certain 
conditions specified in that regulation are met.  Additionally, 
under 38 C.F.R. § 3.311(b)(4) other diseases may be considered 
under this provision provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed.Cir. 1994).

Under 38 C.F.R. § 3.311(b), when a Veteran is shown to have been 
exposed to ionizing radiation, and the Veteran subsequently 
developed a radiogenic disease, and such disease first became 
manifest five years or more after exposure to radiation, the 
claim must be referred to the Under Secretary for Benefits for 
further consideration.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary for 
Health.  38 C.F.R. § 3.311(c).  After referring to the factors 
listed under 38 C.F.R. § 3.311(e), the Under Secretary for 
Benefits must determine the likelihood that the Veteran's 
exposure to radiation in service resulted in his radiogenic 
disease.  38 C.F.R. § 3.311(c).

The competent medical and other evidence of record clearly 
reflects that the Veteran's prostate cancer manifested in 
February 2005; well over 5 years after his exposure to radiation 
in service.  See 38 C.F.R. § 3.311(b)(5).  

The Board observes that, in a letter dated from October 2006, the 
Defense Threat Reduction Agency (DTRA) stated that the Veteran's 
service met the criteria for being considered a participant in 
Radiation Risk Activity, and that he was exposed to ionizing 
radiation at doses considered to be unsafe by the Federal 
Government or the U.S. Army.  Specifically, the Veteran's service 
reflected exposure to ionizing radiation as a confirmed 
participant of Operation CASTLE, conducted at the Pacific Proving 
grounds in 1954.  The Board further observes that the DTRA 
provided a history of the Veteran's exposure to ionizing 
radiation.  According to the DTRA's report (dated in March 2007), 
the radiation doses, in units of Röntgen equivalent in man (or 
mammal) (rem) the Veteran received during his participation in 
Operation Castle were no more than:

      External gamma dose:  18 rem
      External neutron dose:  0.5 rem
      Internal committed dose to the prostate (alpha):  4.5 
rem
      Internal committed dose to the prostate (beta + 
gamma):  2 rem 

See the September 2006 DTRA report.  

The evidence shows that the Veteran meets the prerequisites for 
referral to the Under Secretary for Benefits under 38 C.F.R. § 
3.311(b).  However, the Veteran's claim was not referred to the 
Under Secretary of Benefits for an opinion as to whether the 
Veteran's prostate cancer is etiologically related to in-service 
exposure to ionizing radiation exposure, in accordance with 38 
C.F.R. § 3.311(c) (2009).  Rather, the claim was adjudicated by 
the VA Regional Office in Jackson, Mississippi without any 
medical opinion addressing the question of etiological nexus 
between the Veteran's confirmed in-service exposure to ionizing 
radiation and his prostate cancer.  

The Board concludes that the facts of the Veteran's claim 
necessitate a remand for a referral to the Under Secretary of 
Benefits, and the Under Secretary of Health for an opinion as to 
whether the Veteran's prostate cancer is etiologically related to 
in-service exposure to ionizing radiation exposure, in accordance 
with 38 C.F.R. § 3.311(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  All required actions pursuant to 38 
C.F.R. § 3.311 should be accomplished as 
appropriate, to include referral to the 
Under Secretary of Benefits.

In addition, an expert opinion from the 
Under Secretary for Health as contemplated 
in 38 C.F.R. § 3.311(c) or referral to an 
outside consultant for medical opinion as 
contemplated by 38 C.F.R. § 3.311(d), as 
deemed appropriate, should be obtained as 
to whether sound scientific and medical 
evidence supports the conclusion that it is 
at least as likely as not that the 
Veteran's prostate cancer resulted from 
exposure to radiation in service.

2.  After the foregoing development has 
been completed, any additional development 
deemed appropriate should be undertaken by 
the AM

3.  Thereafter, the issue of entitlement to 
service connection for prostate cancer 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



